Exhibit 10.2

AMC Networks Inc. Amended and Restated 2011 Cash Incentive Plan

1. Purpose. The purposes of the AMC Networks Inc. Amended and Restated 2011 Cash
Incentive Plan are (a) to advance the interests of the Company and its
shareholders by providing a means to motivate the employees of the Company and
its Affiliates, upon whose judgment, initiative and efforts the continued
success, growth and development of the Company is dependent; (b) to link the
rewards of the employees of the Company and its Affiliates to the achievement of
specific performance objectives and goals when so desired; (c) to assist the
Company and its Affiliates in maintaining a competitive total compensation
program that serves to attract and retain the most highly qualified individuals;
and (d) to permit the grant and payment of awards that are deductible to the
Company pursuant to Section 162(m) of the Internal Revenue Code when so desired.
The AMC Networks Inc. 2011 Cash Incentive Plan was originally adopted on May 16,
2011 and is being amended and restated effective as of June 5, 2012 subject to
approval by the stockholders of the Company.

2. Definitions. When used in this Plan, unless the context otherwise requires:

(a) “Affiliate” shall mean (i) any Entity controlling, controlled by, or under
common control with the Company or any other Affiliate and (ii) any Entity in
which the Company owns at least five percent of the outstanding equity interests
of such Entity.

(b) “Annual Incentive Award” shall mean an annual incentive award to be earned
(and therefore payable) in respect of a Participant’s performance over one Plan
Year, granted pursuant to Section 6.

(c) “Award” shall mean a cash award which is granted or made under the Plan
including an Annual Incentive Award and a Long-Term Incentive Award.

(d) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted at any time.

(e) “Committee” shall mean the Compensation Committee of the Board of Directors,
as described in Section 3.

(f) “Company” shall mean AMC Networks Inc., a Delaware corporation.

(g) “Covered Employee” shall mean any employee of the Company or its
subsidiaries who, in the discretion of the Committee, is likely to be a “covered
employee” under Section 162(m) of the Internal Revenue Code for the year in
which an Award is payable and any employee of the Company or an Affiliate
designated by the Committee as such, in its discretion, for purposes of an
Award.

(h) “Entity” shall mean any business, corporation, partnership, limited
liability company or other entity.

(i) “GAAP” shall mean accounting principles generally accepted in the United
States of America.

(j) “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.

(k) “Long-Term Incentive Award” shall mean a long-term incentive award to be
earned over a period extending beyond one Plan Year, granted pursuant to
Section 5.

(l) “Participant” shall mean an employee of the Company or an Affiliate who is
granted an Award by the Committee under the Plan.



--------------------------------------------------------------------------------

(m) “Performance Criteria” shall mean a goal or goals established by the
Committee and measured over a period or periods selected by the Committee, such
goal(s) to constitute a requirement that must be met in connection with the
vesting, exercise and/or payment of an Award under the Plan as specified by the
Committee. To the extent that an Award is intended to satisfy the requirements
for deductibility under Section 162(m) of the Internal Revenue Code, the payment
of the Award will be conditioned on the satisfaction of one or more of the
performance criteria listed below over a period or periods selected by the
Compensation Committee. The performance criteria may be determined by reference
to the performance of the Company, an affiliate or a business unit, product,
production, network or service thereof or any combination of the foregoing. Such
criteria may also be measured on a per customer, subscriber, viewer (or
available viewer), basic or diluted share basis or any combination of the
foregoing and may reflect absolute performance, incremental performance or
comparative performance to other companies (or their products or services)
determined on a gross, net, GAAP or non-GAAP basis, with respect to one or more
of the following: (i) net or operating income or other measures of profit;
(ii) measures of revenue; (iii) earnings before interest, taxes, depreciation
and amortization (EBITDA); (iv) cash flow, free cash flow, adjusted operating
cash flow (AOCF), unlevered free cash flow, cash flow from operations and
similar measures; (v) return on equity, investment, assets or capital;
(vi) gross or operating margins or savings; (vii) performance relative to
budget, forecast or market expectations; (viii) market share or penetration,
subscriber or customer acquisition or retention, ratings or viewership;
(ix) operating metrics relating to sales, subscriptions or customer service or
satisfaction; (x) capital spending management or product or service deployments;
(xi) achievement of strategic business objectives such as acquisitions,
dispositions or investments; (xii) a specified increase in the fair market value
of the Company’s common stock; (xiii) a specified increase in the private market
value of the Company; (xiv) the price of the Company’s common stock;
(xv) earnings per share; and/or (xvi) total shareholder return.

(n) “Permitted Transferees” shall have the meaning set forth in Paragraph 9
hereof.

(o) “Plan” shall mean the AMC Networks Inc. Amended and Restated 2011 Cash
Incentive Plan, as it may be amended from time to time.

(p) “Plan Year” shall mean the Company’s fiscal year.

3. Administration.

(a) The Plan shall be administered by the Committee, which shall consist of at
least the minimum number of members of the Board of Directors required by
Section 162(m) of the Internal Revenue Code. Such members shall be appointed by,
and shall serve at the pleasure of, the Board of Directors. Except as otherwise
determined by the Board of Directors, the members of the Committee shall be
“non-employee directors” as defined in Rule 16b-3 of the Securities Exchange Act
of 1934 (the “Exchange Act”) and “outside directors” to the extent required by
Section 162(m) of the Internal Revenue Code; provided, however, that the failure
of the Committee to be so comprised shall not cause any Award to be invalid. The
Committee may delegate any of its powers under the Plan to a subcommittee of the
Committee (which hereinafter shall also be referred to as the Committee). The
Committee may also delegate to any person who is not a member of the Committee
or to any administrative group within the Company, any of its powers,
responsibilities or duties. In delegating its authority, the Committee shall
consider the extent to which any delegation may cause Awards to fail to be
deductible under Section 162(m) of the Internal Revenue Code or to fail to meet
the requirements of Rule 16(b)-3(d)(1) or Rule 16(b)-3(e) under the Exchange
Act.

(b) The Committee, acting in its sole discretion, shall have full authority,
subject to the terms of the Plan (including Section 10), to (a) exercise all of
the powers granted to it under the Plan, (b) construe, interpret and implement
the Plan, grant terms and grant notices, and all Awards and Award certificates
or agreements, (c) prescribe, amend and rescind rules and regulations relating
to the Plan, including rules governing its own operations, (d) make all
determinations necessary or advisable in administering the Plan, (e) correct any
defect, supply any omission and reconcile any inconsistency in the Plan,
(f) amend the Plan, (g) grant Awards and determine who shall receive Awards and
the terms and conditions of such Awards,



--------------------------------------------------------------------------------

including, but not limited to, conditioning the payout or other term or
condition of an Award on the achievement of Performance Criteria, if so desired,
(h) amend any outstanding Award in any respect including, without limitation, to
(1) accelerate the time or times at which an Award is paid or (2) waive or amend
any goals, restrictions, conditions or Performance Criteria (subject to the
requirements of Section 162(m) of the Internal Revenue Code, if applicable to
the Award) applicable to such Award, or impose new goals or restrictions and
(i) determine at any time whether, to what extent and under what circumstances
and method or methods (1) Awards may be paid, canceled, forfeited or suspended
or (2) amounts payable with respect to an Award may be deferred either
automatically or at the election of the participant or of the Committee. Subject
to the requirements of Section 162(m) of the Internal Revenue Code, if
applicable to the Award, the enumeration of the foregoing powers is not intended
and should not be construed to limit in any way the authority of the Committee
under the Plan which is intended, to the fullest extent permitted by law, to be
plenary. The Plan, and all such rules, regulations, determinations and
interpretations, shall be binding and conclusive upon the Company, its
stockholders and all Participants, and upon their respective legal
representatives, heirs, beneficiaries, successors and assigns and upon all other
persons claiming under or through any of them.

(c) No member of the Board of Directors or the Committee or any employee of the
Company or any of its Affiliates (each such person a “Affected Person”) shall
have any liability to any person (including, without limitation, any
Participant) for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award. Each Affected Person
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Affected Person in connection with or resulting from any
action, suit or proceeding to which such Affected Person may be a party or in
which such Affected Person may be involved by reason of any action taken or
omitted to be taken under the Plan and against and from any and all amounts paid
by such Affected Person, with the Company’s approval, in settlement thereof, or
paid by such Affected Person in satisfaction of any judgment in any such action,
suit or proceeding against such Affected Person; provided that, the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and, once the Company gives notice of its intent to assume
the defense, the Company shall have sole control over such defense with counsel
of the Company’s choice. The foregoing right of indemnification shall not be
available to an Affected Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Affected Person giving rise to the indemnification claim resulted from such
Affected Person’s bad faith, fraud or willful criminal act or omission. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Affected Persons may be entitled under the Company’s
Certificate of Incorporation or by-laws, as a matter of law, or otherwise, or
any other power that the Company may have to indemnify such persons or hold them
harmless.

4. Participants. All employees of the Company or an Affiliate shall be eligible
to receive Awards under the Plan. Nothing herein contained shall be construed to
prevent the making of one or more Awards at the same or different times to the
same employee.

5. Long–Term Incentive Awards.

(a) Terms and Conditions. The amount, form, terms and conditions of each
Long-Term Incentive Award shall be determined by the Committee in its sole
discretion and may be set forth in an Award certificate or agreement. Such terms
and conditions may include, without limitation, the date or dates and the
conditions or circumstances upon which such Award shall be paid to the
Participant, forfeited or otherwise modified. The Committee may, in its sole
discretion, establish one or more conditions to the entitlement of a Long-Term
Incentive Award including, without limitation, conditions the satisfaction of
which are measured by the achievement of Performance Criteria.

(b) Duration of Awards. The duration of any Long-Term Incentive Award granted
under this Plan shall be for a period fixed by the Committee but shall in no
event be more than ten years.



--------------------------------------------------------------------------------

(c) Dollar Limitation. At the time a Long-Term Incentive Award is granted, the
Committee shall determine whether it is intended to satisfy the requirements of
Section 162(m) of the Internal Revenue Code. In no event shall any Covered
Employee be granted, in any one Plan Year, Long-Term Incentive Awards intended
to satisfy such requirements that provide for the maximum payment of an
aggregate amount exceeding $10 million.

(d) Committee Certification. If the Company establishes conditions to the
entitlement of a Long-Term Incentive Award relating to the achievement of
Performance Criteria pursuant to Section 5(a), the Committee shall determine (in
a writing consistent with the requirements of Section 162(m) of the Internal
Revenue Code with respect to any Covered Employee) whether the Performance
Criteria have been met with respect to any affected Participant and, if they
have, so certify and ascertain the amount of the applicable Long-Term Incentive
Award. No such Long-Term Incentive Award will be paid until such certification
is made by the Committee.

(e) Payment of Long-Term Incentive Awards. Except as otherwise provided herein,
Long-Term Incentive Awards shall be payable as soon as practicable following the
certification by the Committee described in Section 5(d). All or any part of any
outstanding Long-Term Incentive Awards granted to any Participant shall be
payable upon the occurrence of such special circumstances or events as
determined in the sole discretion of the Committee.

6. Annual Incentive Awards.

(a) Terms and Conditions. The amount, form, terms and conditions of each Annual
Incentive Award shall be determined by the Committee in its sole discretion and
may be set forth in an Award certificate or agreement. Such terms and conditions
may include, without limitation, the date or dates and the conditions upon which
such Award shall be paid to the Participant or forfeited. The Committee may, in
its sole discretion, establish one or more conditions to the entitlement of an
Annual Incentive Award including, without limitation, conditions the
satisfaction of which are measured by the achievement of Performance Criteria.

(b) Dollar Limitation. At the time an Annual Incentive Award is granted, the
Committee shall determine whether it is intended to satisfy the requirements of
Section 162(m) of the Internal Revenue Code. In no event shall any Covered
Employee be granted, in respect of performance in any one Plan Year, Annual
Incentive Awards intended to satisfy such requirements in a maximum amount
exceeding in the aggregate $10 million.

(c) Committee Certification. If the Company establishes conditions to the
entitlement of an Annual Incentive Award relating to the achievement of
Performance Criteria pursuant to Section 6(a), the Committee shall determine (in
a writing consistent with the requirements of Section 162(m) of the Internal
Revenue Code with respect to any Covered Employee) whether the Performance
Criteria have been met with respect to any affected Participant and, if they
have, so certify and ascertain the amount of the applicable Annual Incentive
Award. No Annual Incentive Award will be paid until such certification is made
by the Committee.

(d) Payment of Annual Incentive Awards. Except as otherwise set forth herein,
Annual Incentive Awards shall be payable as soon as practicable following the
certification by the Committee described in Section 6(c). All or any part of any
outstanding Annual Incentive Awards granted to any Participant shall be payable
upon the occurrence of such special circumstances or events as determined in the
sole discretion of the Committee.

7. No Right to Continued Employment. Nothing in the Plan or in any Award
certificate or agreement shall confer upon any Participant the right to
continued employment by the Company or any Affiliate or affect any right which
the Company or any Affiliate may have to terminate such employment.



--------------------------------------------------------------------------------

8. Withholding. If the Company or an Affiliate shall be required to withhold any
amounts by reason of federal, state or local tax laws, rules or regulations in
respect of the payment of an Award to the Participant, the Company or an
Affiliate shall be entitled to deduct or withhold such amounts from any cash
payments made to the Participant. In any event, the Participant shall make
available to the Company or Affiliate, promptly when requested by the Company or
such Affiliate, sufficient funds to meet the requirements of such withholding
and the Company or Affiliate shall be entitled to take and authorize such steps
as it may deem advisable in order to have such funds made available to the
Company or Affiliate out of any funds or property due to the Participant.

9. Non-Transferability of Awards. Unless the Committee shall permit (on such
terms and conditions as it shall establish) an Award to be transferred to a
member of the Participant’s immediate family or to a trust or similar vehicle
for the benefit of members of the Participant’s immediate family (collectively,
the “Permitted Transferees”), no Award shall be assignable or transferable by a
Participant except by will or by the laws of descent and distribution, and
except to the extent required by law, no right or interest of any Participant
shall be subject to any lien, obligation or liability of the Participant.

10. Administration and Amendment of the Plan. The Board of Directors or the
Committee may discontinue the Plan at any time and from time to time may amend
or revise the terms of the Plan, as permitted by applicable law, except that it
may not amend or revise, in any manner unfavorable to a recipient (other than if
immaterial), any Long-Term Incentive Award, without the consent of the recipient
of that Long-Term Incentive Award.

11. Right of Offset. The Company shall have the right to offset against its
obligation to deliver amounts under any Award that does not constitute
“non-qualified deferred compensation” pursuant to Section 409A of the Internal
Revenue Code any outstanding amounts of whatever nature that the Participant
then owes to the Company or any of its Affiliates.

12. Effective Date. The Plan shall become effective upon approval by the
stockholders of the Company on June 5, 2012.

13. Severability. If any of the provisions of this Plan is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such provision
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions shall
not be affected thereby; provided, that, if any of such provisions is finally
held to be invalid, illegal, or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such provision shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.

14. Plan Headings. The headings in this Plan are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

15. Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among persons who receive, or
are eligible to receive, Awards (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award certificates or agreements, as to the persons who receive Awards
under the Plan, and the terms and provisions of Awards under the Plan.

16. Clawback. Notwithstanding any other provisions in this Plan, any Award which
is subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement, or any clawback policy adopted by the Company.

17. Section 409A. It is the Company’s intent that Awards under this Plan be
exempt from, or comply with, the requirements of Section 409A of the Internal
Revenue Code, and that this Plan be administered and interpreted accordingly. If
and to the extent that any Award made under this Plan is determined by the
Company to constitute “non-qualified deferred compensation” subject to
Section 409A of the Internal Revenue Code and is payable to a Participant by
reason of the Participant’s termination of employment, then (a) such payment or
benefit shall be made or provided to the Participant only upon a “separation
from service” as defined for purposes of Section 409A of the Internal Revenue
Code under applicable



--------------------------------------------------------------------------------

regulations and (b) if the Participant is a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code and as determined by the
Company), such payment or benefit shall not be made or provided before the date
that is six months after the date of the Participant’s separation from service
(or the Participant’s earlier death).

18. Governing Law. All rights and obligations under the Plan shall be construed
and interpreted in accordance with the laws of the State of New York, without
giving effect to principles of conflict of laws.

19. Successors and Assigns. The terms of this Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

20. Final Issuance Date. No Awards shall be made under this Plan after June 5,
2017.